10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Lonnie D. Giamela (SBN 228435)
lgiamela@fisherphillips.com

Talar Tavlian (SBN 238538)
ttavlian@fisherphillips.com

FISHER & PHILLIPS LLP

444 South Flower Street, Suite 1500
LOS Angeles, California 90071
Telephone: (213) 330-4500
Facsimile: (213) 330-4501

 

Attorneys for Defendants
SONIC INDUSTRIES LLC, SONIC FRANCHISING LLC AND SONIC INDUSTRIES
SERVICES, INC.

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE

JASON EARLY AS GUARDIAN AD CaS€ NO: 2:16-CV~OO740-JAM-CKD
LITEM FOR S.E., é§z
] ORDER GRANTING
Plaintiff, DEFENDANTS SONIC INDUSTRIES LLC,
SONIC FRANCHISING LLC AND SONIC
v. INDUSTRIES SERVICES, INC.’S
MOTION FOR ATTORNEYS’ FEES AND
KEYSTONE RESTAURANT GROUP, COSTS

LLC, SONIC INDUSTRIES LLC,
SONIC FRANCHISING LLC, AND
SONIC INDUSTRIES SERVICES,
INC.,

DATE: November 20, 2018
TIME: 1:30 p.m.
ROOM: Courtroom 6 On the 14lelOOr

D€fendants- Complaint Filed: April 10, 2016
Trial Date: September 5, 2018

 

 

 

 

 

[PROPOSED] ORDER GRANTING DEFENDANTS' MOTION FOR ATTORNEYS' FEES AND
COSTS

 

FPDOCS 34734208.1

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

On November 20, 2018 at approximately 1:30 p m., Defendants
SONIC INDUSTRIES LLC, SONIC FRANCHISING LLC and SONIC INDUSTRIES
SERVICES, INC.'s (“the Sonic Entities”) motion for attorneys'
fees came on calendar for hearing in the above»entitled Court.
Lonnie D. Giamela, Esq. of Fisher & Phillips LLP appeared for the
Sonic Entities. Jocelyn Burton, Esq. of Burton Employment Law
appeared for Plaintiff.

Having reviewed and considered all papers in support of the
Sonic Entities' motion_ for summary judgment and hearing the
parties' oral arguments, the Court made the following rulings:

0 The Court granted the Sonic Entities' motion for
attorneys' fees and awarded attorneys' fees in favor of
the Sonic Entities and against Plaintiff Sarah Early
and her guardian ad litem, Jason Early, in the amount
Of $17,904.63;

' The Court also considered the Sonic Entities' bill of
costs and awarded costs in favor of the Sonic Entities
and against Plaintiff Sarah Early and her guardian ad
litem, Jason Early, in the amount of $1,552.85.

IT IS SO ORDERED.

DATED= i\`})\/¢,M [)€r 25 , 2018

 

 

UNITED STATES DISTRICT COURT

l

 

 

 

[PROPOSED] ORDER GR_Z-\NTING DEFENDANTS’ MOTION FOR ATTORNEYS' FEES AND

COSTS
FPDOCS 34734208.1

 

 

 

